Citation Nr: 1746077	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left lower extremity radiculopathy, claimed as secondary to service connected lumbar disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The record before the board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDING OF FACT

The Veteran's left lower extremity radiculopathy has been shown to be caused by his service-connected lumbar disc disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for left lower extremity radiculopathy, secondary to service-connected lumbar disc disease, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual and Legal Analysis

In a July 2013 letter from the Rowe Neurology Institute, the physician wrote that in the lower extremities, the Veteran had "subacute to chronic left L5 and SI lumbosacral radiculopathies."  The diagnosis included pain in limbs.

In November 2012 the Veteran underwent a lumbar spine with contrast procedure.  The findings from that procedure were: "Continued large osteophyte/disc complex with severe right facet hypertrophy, causing severe right neural foraminal narrowing with right L4 nerve root impingement."

In March 2012 the Veteran was afforded a VA examination for his spine, which included findings of radiculopathy.  In that examination, the examiner recorded that the Veteran had radicular pain and symptoms of radiculopathy.  Regarding the Veteran's left lower extremity, those symptoms were described as: constant pain (may be excruciating at times); moderate intermittent pain (usually dull); severe paresthesias and/or dysthesias; severe numbness.  The nerve roots involved were listed as L4/L5/S1/S2/S3 (sciatic nerve).

In October 2003 the Veteran attended a VA neurological examination.  Upon the straight leg raise test, the Veteran was noted to have tingling in his lower right extremity, but the report was silent as to any symptoms in the left lower extremity.

The Veteran's service treatment records contain several complaints of radiculopathy symptoms.  In an April 2000 treatment note, the Veteran reported mid to low back pain radiating down his left leg.  In the subsequent referral for civilian care, the reason for referral was listed as low back pain with pain down the left leg.  In a May 2000 physical examination, the Veteran reported that he experienced tingling down his lower left leg, down the back of his thigh, which started in 1999.  In a February 2001 treatment note, the Veteran checked yes to having experienced pain, numbness, or tingling in either of his legs.  

Based on the foregoing, the Board finds that there is a preponderance of evidence to support the Veteran's assertion that his diagnosis of left lower extremity radiculopathy is the result of his service-connected lumbar disability. 

Accordingly, service connection is warranted for left lower extremity radiculopathy symptoms, associated with lumbar disc disease.




ORDER

Service connection for left lower extremity radiculopathy, secondary to lumbar disc disease, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


